ORDER

This matter, having come before the Court upon the filing of a Petition for Disciplinary or Remedial Action and request for interim suspension pursuant to Maryland Rule 16-773(d), with attached certified copy of an opinion of the District of Columbia Court of Appeals dated August 22, 2013, suspending Respondent, Kenneth Michael Robinson, from the practice of law in the District of Columbia; and it appearing that Kenneth Michael Robinson, is also a member of the Bar of this Court; it is this 18th day of October, 2013,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that Respondent, Kenneth Michael Robinson, be, and he is hereby suspended, effective immediately, from the further practice of law in the State of Maryland, pending further order of this Court, pursuant to Maryland Rule 16 — 773(d); and it is further
ORDERED that the Clerk of this Court shall strike the name Kenneth Michael Robinson, from the register of attorneys, and pursuant to Maryland Rule 16-760(e), shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.